
	

114 S1627 IS: Human Rights Accountability Act of 2015
U.S. Senate
2015-06-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS1st Session
		S. 1627
		IN THE SENATE OF THE UNITED STATES
		
			June 18, 2015
			Mr. Cruz (for himself and Mr. Kirk) introduced the following bill; which was read twice and referred to the Committee on Foreign Relations
		
		A BILL
		To ensure the Secretary of State complies fully with reporting requirements in section 116(d) of
			 the
			 Foreign Assistance Act of 1961.
	
	
		1.Short title
 This Act may be cited as the Human Rights Accountability Act of 2015.
		2.Penalty for failure to comply with reporting requirements on human rights and severe forms of
 trafficking in personsOf the funds appropriated or otherwise made available for a fiscal year for the Department of State for Diplomatic and Consular Programs and not designated for Worldwide Security Protection, 5 percent shall be withheld from obligation for every 30 days after the deadline specified in subsection (d) of section 116 of the Foreign Assistance Act of 1961 (22 U.S.C. 2151n(d)) that the Secretary of State submits the report required under such subsection.
		
